Title: To Thomas Jefferson from Mathew McAllister, 24 December 1790
From: McAllister, Matthew
To: Jefferson, Thomas



Sir
Savannah December 24th. 1790

It has given me some pain that I have not been able to procure and forward the proceedings and laws required by your favor of the 12th. of August last earlier. This delay I hope may be attributed principally to two causes—the difficulty in making the collection required, here—and the distance between this place and the Seat of our Government. The volume of State Laws you will herewith receive have been picked up from individuals, with some assistance from my own set. They are not to be procured at any one place or office. There are but few Acts wanting to make this Vol. a complete set of the State Laws. All that have any relation to the business in question I beleive are contained in it.
The Statutes not in print I have not been able to get copies of,  but have added a list of them. I did not thing it adviseable to have them bound which could be done when the remaining acts were collected.
Very soon after the receipt of your Letter I did myself the honor to write by Captn. Carpenter via New York stating some difficulties and requesting a little information. The Captain has returned and tells me that he believes a Mr. Fisher Merchant of that place took the Letter and promised to deliver it, a copy of which is inclosed. The Executive proceedings relative to the business are marked No. 2.—The Judiciary Decisions No. 3.—Some Affidavits No. 4.
From the general terms of one part of your Letter, I have taken the liberty Sir to make and transmit such a statement of the business and have offered such remarks pro and con as occurred marked No. 1. Persuaded at the same time of it’s deficiency, and trespassing perhaps unnecessarily on the indulgence, by it will be perceived the number of Cannon taken here and at Sunbury in this State by the British Troops, and by Major Habersham’s Certificate No. 5. the quantity left when they evacuated this State.
Any number of Affidavits similar to the inclosed may be obtained if necessary.—The papers do not go forward under the highest proof of their authenticity, should it be necessary, it can be easily done on notice.—You will be pleased to fill up the blanks in the inclosed account as may appear just and reasonable, some small charges against me are inclosed—a draft on the Collector here will answer, or on the Treasury as may be most convenient. The Bearer of this, My Brother, will wait on you with the Papers.—I have the honor to be with great respect Sir, Your most obedient & most Hble Servant,

Matt. McAllister

